DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has been amended to require “a horizontal direction, in the structure of a cross section perpendicular to the sputtering surface” (emphasis added). There is no support in the Specification for this limitation. Examiner notes that para 0071 of the published Specification (US 2020/0234730) teaches “ the horizontal direction refers to a direction parallel to the sputtering surface” (emphasis added). Claims 2 and 15 are rejected as depending from claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over  Goto et al (US 2016/0013033).
With respect to claim 1, Goto discloses in figs. 1 and 7 a sputter target comprising a metallic phase of FePt (shown in light gray portions) and a nonmetallic phase of carbon (shown in dark gray) (abstract; para 0133 and 0172), wherein figs. 1 and 7 each depict a structure photograph having a scale of 50 m and an overall vertical and horizontal directions each larger than 50 m (para 0045 and 0051), the structure photograph depicting the number of boundaries in both the vertical and horizontal directions between the metal phase (i.e. FePt) and nonmetallic phase (i.e. carbon) (para 0133 and 0172). The cropped figures below of figs. 1 and 7 serve to clarify how many boundaries are present in 100 micron distances in both the horizontal and vertical directions based on the taught 50 micron scale in each photograph, with each photograph interpreted to be a cross-section perpendicular to a sputtering surface.

    PNG
    media_image1.png
    463
    1123
    media_image1.png
    Greyscale

From the cropped figures above, figs. 1 and 7 each show that there are approximately less than 8 boundaries (i.e. ‘A’ as required in claim 1) on a line segment of 100 microns in the horizontal direction, with one of ordinary skill expecting approximately less than 40 boundaries by extrapolating the 100 microns in the horizontal direction to 500 microns in the horizontal direction. Similarly, the cropped figures above also show that there are approximately 8 or more boundaries (i.e. ‘B’ as required in claim 1) on a line segment of 100 microns in the vertical direction, with one of ordinary skill expecting approximately 40 or more boundaries by extrapolating the 100 microns in the vertical direction to 500 microns in the vertical direction. Since A has been shown to expectedly be approximately 40 or less, and B has been shown to expectedly be approximately 40 or more, the equations A<40, and A/B<1.7 for the sputter target are satisfied.
With respect to claim 2, Goto further discloses the sputtering target comprises one or more metals of Cu and Ag (para 0018; claim 2).
With respect to claim 15, as discussed above for the cropped figures in the rejection of claim 1, with figs. 1 and 7 each showing that there are approximately less than 8 boundaries, one of ordinary skill would expect approximately less than 40 boundaries by extrapolating the 100 microns in the horizontal direction to 500 microns in the horizontal direction, with it being held that in the case where the claimed ranges (30 or less) “overlap or lie inside ranges (40 or less) disclosed by the prior art” a prima facie case of obviousness exists (MPEP 2144.05, Section I).

Response to Arguments
Applicant’s Remarks on p. 5-9 filed 7/12/2022 are addressed below.

103 Rejections
On p. 5-6, Applicant argues that Goto does not teach the pictures to be a” cross-section perpendicular to a sputtering surface” as claim 1 has been amended.
The Examiner respectfully disagrees. First, there is no support in the Specification for this amendment as discussed above. Second, as pointed out by Applicant on p. 6, Goto does not specifically teach that the photographs are a sputtering surface or a cross section perpendicular to the sputtering surface, with the figure provided on p. 6 being Applicant’s own interpretation of Goto, as is Applicant’s interpretation that the photos of Goto must be of a sputtering surface. However the limitation “perpendicular to the sputtering surface” relates to the intended use of the claimed sputtering target, as any surface of a sputtering target is fully capable of being used to sputter. Thus since the sputtering target of Goto is fully capable of being sputtered from any surface, the photographs in figs. 1 and 7 of Goto are reasonably interpreted to be a photograph showing the vertical and horizontal directions as a cross section perpendicular to a sputtering surface, as this is merely the intended use of the sputtering target taught by Goto.
On p. 6-8, Applicant argues that figs. 2 and/or 7 do not teach the required values of A<40, and A/B<1.7 as required by claim 1.
The Examiner respectfully disagrees since at least fig. 7 of Goto does teach these required value, as the cropped figure below of fig. 7 shows.

    PNG
    media_image2.png
    428
    558
    media_image2.png
    Greyscale

From this cropped figure, the line segment in the vertical direction has about 5-6 boundaries for 100 microns, while the line segment in the horizontal direction has about 5 boundaries for 100 microns. Extrapolating the 100 microns in both the vertical and horizontal directions to 500 microns results in about 25-30 boundaries (i.e. “A” as claim 1 requires) in the vertical direction and about 25 boundaries (i.e. “B” as claim 1 requires), thus at least fig. 7 of Goto satisfies A<40, and A/B<1.7 as required by claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent No. 8,858,674 is relevant for teaching a sputter target comprising one or more metallic phases of FePt dispersed in one or more nonmetallic phases of C, and one or more metals of Cu and Ag, wherein the sputter target has a number of boundaries A between the phases on a line segment for 500 microns in a vertical direction in a cross section perpendicular to a sputter surface, and a number of boundaries B between the phases on a line segment for 500 microns in a horizontal direction in a cross section perpendicular to a sputter surface.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815.  The examiner can normally be reached on Mon-Fri, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL A BAND/Primary Examiner, Art Unit 1794